Citation Nr: 0111385	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether the December 1999 pension award discontinuing the 
veteran's Department of Veterans Affairs (VA) disability 
pension award was proper.

2.  Entitlement to waiver of recovery of an overpayment of VA 
disability pension in the amount calculated as $20,576.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1944.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the VA Regional Office (RO) and the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida VARO.  The veteran appeared before the 
Committee at a hearing at the RO in December 1999 and via 
videoconference hearing at the RO in June 2000.  The veteran 
requested a hearing before the Board, but thereafter withdrew 
this request in December 2000.

The Board notes that there was a previous overpayment that 
was the subject of a Board remand in 1998.  This waiver was 
subsequently granted.  The only overpayment currently before 
Board relates to the overpayment created as the result of the 
termination of the veteran's VA pension benefits effective 
February 1, 1996 and calculated as $20,576.


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
March 1984. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on countable annual family income and that he should 
notify the VA of any changes in marital status and income. 

3.  In September 1994, the veteran reported that he was 
married and living with his spouse.  A copy of the marriage 
certificate is of record.  The RO adjusted the veteran's VA 
pension benefits accordingly.

4.  In August 1995, the veteran submitted a statement 
indicating that he and his spouse were estranged.  The RO 
removed his spouse, Miriam, from his award. 

5.  In May 1999, evidence was received by the RO showing that 
the veteran and his spouse resided together in 1996.  There 
was no evidence that the veteran had reported that he and his 
wife had reconciled or that he had reported her Social 
Security income.

6.  In December 1999, the veteran's pension benefits were 
terminated effective February 1, 1996, based the unreported 
income of the veteran's spouse.  This action created an 
overpayment of $20,576.

7.  The overpayment was created by the veteran's willful 
failure to report his living arrangement with his spouse and 
her receipt of Social Security income, despite his knowledge 
that he was required to do so, and that an overpayment would 
likely result from failure to report the income.


CONCLUSIONS OF LAW

1.  The discontinuance of the veteran's VA disability pension 
benefits effective February 1, 1996 was proper.  38 U.S.C.A. 
§ 5112 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.23, 3.60, 3.660 
(2000).

2.  Waiver of the recovery of overpayment of disability 
pension benefits, in the calculated amount of $20,576, is 
precluded by the veteran's bad faith.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  By 
virtue of the Statements of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  There is a report of contact with the Social 
Security Administration (SSA) and financial documentation 
showing the residence of the veteran and his spouse.  
Hearings were conducted before the RO and transcripts 
associated with the claims folder.  The Board finds that all 
relevant facts on these issues have been properly developed 
and the duty to assist has been met.  38 C.F.R. § 3.159; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

I.  Facts

The veteran has been in receipt of VA disability pension 
benefits since 1984.  In a March 1984 letter, the veteran was 
advised that his pension income was based on his countable 
income including that from Social Security.  At that time of 
this award, the veteran indicated he was not married.  
Subsequently, in several letters from 1985 to 1990, the 
veteran was advised to notify the VA of any changes in income 
or marital status.  In May 1991, the veteran submitted a VA 
Form 21-686c, Declaration of Status of Dependents, on which 
he indicated that he was married and he also furnished a copy 
of his marriage certificate showing that he married Miriam 
Bowman in August 1990.  In April 1992, he submitted an 
Eligibility Verification Report (EVR) indicating he was 
married not living with his spouse but contributing to her 
income.  In October 1994, the veteran submitted a VA Form 21-
686c, Declaration of Status of Dependents, a copy of his 
marriage certificate showing that he married Miriam Bowman in 
August 1990, and a SSA letter showing SSA income of his 
spouse.  At that time, the veteran's pension was adjusted 
based on countable family income.  

In August 1995, the veteran reported that he and his spouse 
were separated and estranged and that his only income was his 
Social Security.  In September 1995, the veteran was awarded 
pension based on his countable income from Social Security.  
In September 1998, the veteran submitted an EVR showing his 
status as not married.  Thereafter, the veteran continued to 
receive VA pension on the basis of his income from Social 
Security and his medical expenses.  In several award letters, 
the RO also continued to inform the veteran that he must 
notify the VA immediately if there was any change in his 
marital status or in his countable income.  In May 1999, the 
veteran submitted a copy of an April 1999 letter from the 
Internal Revenue Service (IRS) addressed to himself and his 
spouse at the veteran's address referring to their 1996 
income.  In an August 1999 letter, the RO proposed to reduce 
the veteran's pension benefits effective February 1, 1996 as 
a result of evidence of a change in his dependency and 
increased countable family income.

In subsequent statements and hearing testimony in December 
1999 and June 2000, the veteran offered several arguments 
against creation of the overpayment.  The veteran contends 
that his spouse, Miriam, used a false identification at the 
time of the marriage and thus, the marriage was void as they 
did not share intimate relations; that his alleged spouse 
left him, he did not know her whereabouts, and that she might 
be dead; and that Miriam received a Social Security check but 
did not contribute to the household and used her money 
separately.  In a December 1999 VA Report of Contact with 
SSA, SSA confirmed that records indicate that Miriam was 
alive, received SSA benefits, and that her address was the 
same as the that of record for the veteran. 

In December 1999, the veteran's VA pension was terminated 
effective February 1, 1996 and he was informed, in writing, 
of an overpayment in the amount of $20,576 in January 2000.  
The veteran filed a timely request for waiver of the 
overpayment in February 2000.  The Committee denied the 
veteran's request for waiver in an August 2000 decision.  The 
Committee determined that there was bad faith involved in the 
creation of the indebtedness on the grounds that there was 
knowledgeable intention on the veteran's part to seek an 
unfair advantage, that is, not reporting proper marital 
status and continuing to receive disability pension without 
reporting receipt of additional income from spouse.

II.  Analysis

A.  Creation of the debt

Under applicable law and regulations, a party who is 
receiving pension must notify VA of any material change or 
expected change in income that would affect entitlement to 
receive, or the rate, of the benefit being paid.  The notice 
must be made when the recipient acquires knowledge that he 
will begin to receive additional income.  38 C.F.R. § 
3.660(a)(1) (2000).  The regulations also provide that a 
veteran's annual income for VA pension purposes includes his 
annual income, and the annual income of his spouse.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent for VA pension purposes unless the spouse 
receives reasonable support contributions from the veteran.  
38 C.F.R. § 3.23 (2000).  For the purpose of determining 
entitlement to pension, a person shall be considered as 
living with his or her spouse even though they reside apart, 
unless they are estranged.  38 C.F.R. § 3.60 (2000).

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (2000).

In this case, the veteran and his spouse married in August 
1990.  While the veteran's spouse was reported to have 
resided outside of the home for some period of time, the 
evidence indicates that she returned to the home in February 
1996 and continues to reside there with the veteran.  As 
noted above, the veteran contends that he and his spouse 
maintain separate lives with only minimal contact with each 
other, that they were not legally married, and because he 
does not receive any financial benefit from her, that her 
income should not be counted for VA pension purposes.  
However, the veteran has not submitted any evidence to 
support his contentions.  There is no evidence that his 
marriage has been determined invalid or that his spouse does 
not reside at his address.  In fact, the evidence from Social 
Security indicates that his spouse resides at the same 
residence as the veteran and receives her Social Security 
checks there.  Thus, the Board finds that the evidence 
establishes, for purposes of calculating pension rates, that 
her income is countable income for VA pension purposes.  

The bottom line here is that the veteran had an obligation to 
notify the RO of his marital status change in a timely manner 
and receipt of additional countable income in 1996, and it is 
not shown that he actually did so until 1999.  That he knew 
of these reporting requirements is not in dispute based on 
the record.  In view of the foregoing, the Board finds that 
as there is no dispute as to the effective date of the event 
terminating entitlement to such benefits, and the effective 
date of termination was in accordance with statutory and 
regulatory requirements and was proper.  Accordingly, the 
Board concludes that the overpayment of VA pension benefits 
in the calculated amount of $20,576 was properly created. 

B.  Waiver of the debt

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2000).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2000); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 25.  In Richards, the Court stated, ". 
. . the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an 
unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The Board has only 
considered the regulatory standard.  In this case, the Board 
finds evidence of bad faith on the basis of the valid 
regulatory criteria (willful intention on the part of the 
claimant to seek an unfair advantage).  

Turning to the facts of this case, in August 2000 the 
Committee denied the veteran's request for waiver of recovery 
of a $20,576 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting the return of 
his spouse to his household and her income from Social 
Security.  As noted above, he had been repeatedly instructed 
to report such changes.

The evidence of record establishes that the veteran's failure 
to report his spouse's return and the receipt of her income 
was not mere inadvertence.  Evidence of record shows that the 
veteran reported to the VA that he and his spouse were 
separated and estranged in August 1995.  However, 
documentation provided by the veteran in 1999 indicates that 
they were residing together in 1996.  The veteran asserted 
that he and his spouse are not legally married, and although 
she receives Social Security payments, he does not receive 
any financial benefit from her and her income should not be 
counted for VA pension purposes.  The Board finds that 
argument unconvincing.  In letters pertaining to his award of 
pension benefits, the RO explained to the veteran with 
particularity that his pension award was based, in part, on 
his marital status and the countable family income.  The 
veteran has been specifically advised on numerous occasions 
for several years that countable income included Social 
Security income of his spouse.  Thus, he was well aware of 
his obligation to report his marital status and all sources 
of income fully and of the relationship between his income 
and his VA pension entitlement, yet he did not report the 
return of his spouse to his household or her receipt of 
Social Security income.

Upon review, the Board finds that the veteran knew he had to 
report the change in marital status, the income of his 
spouse, and he knew the consequences of failing to report it.  
His failure to report the change of his marital status and 
his income were the direct cause of the overpayment of VA 
benefits, and represents a willful intention on his part to 
seek an unfair advantage.  Therefore, waiver of the debt of 
$20,576 is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965 (2000) (directing that considerations of 
equity and good conscience are inapposite where fraud, 
misrepresentation or bad faith is found).


ORDER

The discontinuance of VA pension benefits effective February 
1, 1996 was proper, thus creating an overpayment of $20,576.  
Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $20,576 is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

